Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered January 29, 1996, convicting him of attempted reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he should have been adjudicated a youthful offender. At sentencing, the defendant did not move to withdraw his plea or otherwise object when the court denied *576his motion for youthful offender treatment. As a result, the defendant has waived his right to appellate review of this issue (see, People v Maybeck, 157 AD2d 861; People v Woods, 143 AD2d 1068; People v Polansky, 125 AD2d 342). In any event, the sentencing court did not improvidently exercise its discretion in denying the defendant youthful offender treatment in light of the facts and circumstances underlying the crime of which he was convicted (see, People v Maybeck, supra). Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.